Citation Nr: 1604720	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent, effective March 20, 2010, for major depression, also diagnosed as other specified trauma and stressor related disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active service from June 2005 to September 2006, from February 2009 to March 2010, from March 2012 to September 2012, and from December 2012 to September 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

This issue was previously presented to the Board in August 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2015 rating decision, the Veteran was granted an initial rating of 50 percent, effective March 20, 2010, for major depression.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial disability rating remains in appellate status.  


FINDING OF FACT

For the initial rating period from March 20, 2010, the service-connected major depression has manifested occupational and social impairment with reduced reliability and productivity due to symptoms including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

For the initial rating period from March 20, 2010, the criteria for an initial disability rating in excess of 50 percent for major depression have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an April 2010 letter which informed of the evidence generally needed to support the service connection claim.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions the Veteran needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in November 2015.  The VA and private treatment evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  

Initial Rating for Major Depression from March 20, 2010

An initial rating of 50 percent has been assigned for major depression effective for the entire rating period from March 20, 2010.  The Veteran contends this award is insufficient in light of current social and occupational impairment, and has initiated this appeal.  

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2015).  

The Veteran's major depression has been rated under Diagnostic Code 9434, which in turn refers to the General Rating Formula for Mental Disorders.  This schedule provides as follows:

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., temporarily falling behind in schoolwork).  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

In the March 2013 VA Form 9 and other written statements to VA, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected major depression.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep, suicidal thoughts, decreased social interaction, and a depressed mood.  Further, he has stated the depressed mood and other symptoms have hampered his motivation to pursue occupational and social goals.  While he has sought VA treatment, he has found talking to VA medical care providers to be "too stressful," and medication provided by his doctors "didn't do anything," according to his statement.  Overall, the Veteran  has contended that a higher initial rating is warranted.  

The Veteran was afforded VA psychiatric examinations in May 2010 and November 2015.  VA outpatient treatment records have also been obtained and reviewed.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected major depression warrants no more than a 50 percent initial rating for the entire rating period.  For the entire initial rating period from March 20, 2010, the service-connected major depression has resulted in no more than a moderate reduction in reliability and productivity due to psychiatric symptoms.  

At a VA examination in May 2010, the Veteran reported such symptoms as loss of interest in pleasurable activities, sadness, irritability, and a despair regarding the future.  Poor sleep and nightmares were also reported.  He was noted to be receiving outpatient psychiatric treatment at a VA community-based clinic.  He stated that during active duty service in Iraq an improvised explosive device (IED) exploded under his vehicle, an incident he described as "horrific."  Two deployments in Iraq were reported by the Veteran.  He was engaged to be married, but broke up with his fiancé prior to the second deployment.  Since separating from active duty, he reported occasional isolation but did socialize at times with a small group of friends.  He also enjoyed playing guitar, video games, and sports.  He denied any suicide attempts or homicidal thoughts or plans.  Occasional fights were reported, but he denied any arrests or other legal difficulties.  His general appearance was clean, with appropriate dress and grooming.  No abnormal psychomotor activity was observed.  His speech was mumbled but he was cooperative with the examiner.  His mood was depressed, his affect constricted, and his attitude cooperative and attentive but also guarded.  He was fully oriented and displayed no cognitive deficits.  Thought processes and content and judgment were unremarkable.  He denied delusions or hallucinations.  Intelligence was below average and insight was within normal limits.  Short and long term memory were both intact.  The Veteran was considered by the examiner to be competent and able to perform all activities of daily living without assistance.  The examiner opined that, based on clinical psychometric measures, the Veteran "exaggerated his symptoms."  A GAF score of 65 was assigned, indicative of mild symptoms, according to the examiner.  The examiner noted the Veteran was not currently employed, but opined that this unemployment was unrelated to his psychiatric disability.  

More recently, a VA examination was afforded the Veteran in November 2015, and the claims folder was reviewed in conjunction with the examination.  The Veteran reported that he was married, and described his relationship with his wife as good, that he occasionally socialized with friends, but tended to stay home and work on projects around his house, and that he had a bachelor's degree, and was employed as a case manager for a veterans service organization until recently, when funding for the position was cut.  The Veteran denied any regular psychiatric treatment, and reported that he was not taking medication for the same.  He denied any legal difficulties, although the police were called during an episode when he was feeling suicidal.  He reported that he used alcohol but denied any problem with this, and reported no drug use.  

On objective examination in November 2015, the Veteran displayed a depressed mood, mild memory loss, and a flattened affect.  He reported motivation and mood disturbances, and occasional suicidal ideation, but denied any suicidal plans.  Chronic sleep impairment was also reported.  In appearance, he was neat in dress and grooming, with full orientation to his surroundings.  The examiner determined the Veteran's anxiety and depression were "significant"; however, he was competent to manage his finances and perform activities of daily living.  

In sum, for the initial rating period from March 20, 2010 to the present, the service-connected major depression manifested a range of symptoms, but those most frequently emphasized by the Veteran were a depressed mood, sleep impairment, low energy, feelings of worthlessness, hopelessness about the future, and occasional suicidal thoughts.  The GAF score provided in 2010 indicated mild severity of symptoms.  While the Veteran contends that symptoms have been severe and that a higher disability rating is warranted for the entire initial rating period on appeal, there is no evidence of social or occupational impairment that more nearly approximates a 70 percent disability rating due to symptoms such as impaired impulse control, spatial disorientation, or obsessional rituals that interfere with routine activities, based on review of treatment records, VA examination reports, or the Veteran's lay statements.

Thus, in consideration of the evidence above, the Board finds that, for the initial rating period from March 20, 2010, the weight of the evidence is against finding that the service-connected major depression resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  

In conclusion, the Board finds that, for the initial rating period from March 20, 2010, the preponderance of the evidence was against a finding that the major depression approximated the criteria for a 70 percent disability rating based on the symptoms and the degree of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for a higher initial rating in excess of 50 percent for major depression for the initial rating period from March 20, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 50 percent schedular rating for the entire rating period.  Throughout the rating period, symptoms of the psychiatric disability at issue, to include depressed mood, sleep impairment, low energy, anxiety, flattened affect, disturbances in mood and motivation, feelings of worthlessness and hopelessness about the future, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The Board notes that on VA examination in 2015, the Veteran was noted to be unemployed; however, he stated he worked for three years for a veterans organization until funding was lost for his position.  At no time did he state, or did an examiner conclude, that the Veteran was rendered unemployable due to his major depression.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected major depression; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected major depression.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or 

"compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not, to date, been awarded service connection for more than one disability.  


ORDER

An initial rating in excess of 50 percent for major depression, also diagnosed as other specified trauma and stressor related disorder, from March 20, 2010, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


